DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on December 07, 2020.
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Walker (USP: 10,681,506), in view of  Harris  (USP: 8,355,720). 

As per Claim 1 Walker teaches a method of indicating an audio forwarding failure at a Radio-over-Internet-Protocol (RoIP) gateway device of a RoIP system, the method comprising (See fig. 6  element 55(RoIP) gateway device of RoIP system): 
detecting audio communication from a radio handset communicatively coupled with the RoIP gateway device (Col. 9 line 50-60 Radio users 49 use two-way radios with antennae 51 to communicate with the Radio Console 45. Likewise, radio users 52 use two-way radios 53 with antennae 54 to communicate with the PTT server 12 through a RoIP gateway 55. ); 
determining an error in forwarding the audio communication to at least a portion of devices connected to the RoIP system (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  The first gateway has an SDR-PTT control protocol configured to send descriptions of the SDR server and the SDR server send RCRT entries from the PTT server to the SDR server create a secure message digest of a packet by a packet source to authenticate the packet by the PTT server any error status in the push-to-talk over cellular communication system.  state for the radio frequency of interest; and Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit); and
 sending an audio notification indicative of the error to the radio handset after determining the audio communication from the radio handset has ended(Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ).
However Walker does not explicitly disclose responsive to the detecting, buffering at least a portion of the audio communication
 Harris discloses responsive to the detecting, buffering at least a portion of the audio communication (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 2 Walker- Harris teaches the method of claim 1, wherein the radio handset comprises a half-duplex radio handset (Col. 1 line 34-44 A central tenet of PTT applications is that conversations are half-duplex. This half-duplex characteristic arose from the use of two-way radio (LMR) usage, where it was an inherent limitation of the two-way radio technology).

As per Claim 3 Walker- Harris teaches the method of claim 1, wherein the audio notification comprises a recorded message or audio tone (Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).

As per Claim 4 Walker- Harris teaches the method of claim 1, However Walker does not explicitly disclose wherein determining the error comprises determining audio forwarding conditions are not met 
Harris discloses wherein determining the error comprises determining audio forwarding conditions are not met (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 5 Walker- Harris teaches the method of claim 1, However Walker does not explicitly disclose further determining the audio forwarding conditions are not met prior to a threshold amount of buffering has occurred.
Harris discloses determining the audio forwarding conditions are not met prior to a threshold amount of buffering has occurred. (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).


(Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ).

As per Claim 7 Walker- Harris teaches the method of claim 1, However Walker does not explicitly disclose wherein a size or time limit for the buffering is determined based on user input 
Harris discloses wherein a size or time limit for the buffering is determined based on user input (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 8 Walker- Harris teaches the method of claim 1, wherein the audio notification is further indicative of an error type of the error in forwarding the audio communication (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ).

As per Claim 9 Walker teaches a RoIP system for indicating an audio forwarding failure at a Radio-over-Internet-Protocol (RoIP) gateway, the RoIP system comprising(See fig. 6  element 55(RoIP) gateway device of RoIP system): 
a radio handset (Col. 6 line 7-10 PTT users can be transmitted to radio communications users as illustrated in FIG. 3.); 
(See fig. 6  element 55(RoIP) gateway device of RoIP system):
detects audio communication from the radio handset communicatively coupled with the RoIP gateway device (Col. 9 line 50-60 Radio users 49 use two-way radios with antennae 51 to communicate with the Radio Console 45. Likewise, radio users 52 use two-way radios 53 with antennae 54 to communicate with the PTT server 12 through a RoIP gateway 55. ), determines an error in forwarding the audio communication to at least a portion of devices connected to the RoIP system(Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  The first gateway has an SDR-PTT control protocol configured to send descriptions of the SDR server and the SDR server send RCRT entries from the PTT server to the SDR server create a secure message digest of a packet by a packet source to authenticate the packet by the PTT server any error status in the push-to-talk over cellular communication system.  state for the radio frequency of interest; and Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit);, and sends an audio notification indicative of the error to the radio handset after determining the audio communication from the radio handset has ended (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ).
However Walker does not explicitly disclose buffers at least a portion of the audio communication upon the detection of audio communication,
 Harris discloses buffers at least a portion of the audio communication upon the detection of audio communication, (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).


(Col. 1 line 34-44 A central tenet of PTT applications is that conversations are half-duplex. This half-duplex characteristic arose from the use of two-way radio (LMR) usage, where it was an inherent limitation of the two-way radio technology).

As per Claim 11 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 9, wherein the audio notification comprises a recorded message, Morse code, or audio tone(Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).

As per Claim 12 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 9, However Walker does not explicitly disclose wherein the error is that audio forwarding conditions are not met.
Harris discloses wherein determining the error comprises determining audio forwarding conditions are not met (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 13 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 9, However Walker does not explicitly disclose wherein a size or time limit for the buffering is determined based on user input.
Harris discloses wherein a size or time limit for the buffering is determined based on user input (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 14 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 9, wherein the audio notification is further indicative of an error type of the error in forwarding the audio communication (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. )..

(See fig. 6  element 55(RoIP) gateway device of RoIP system):
 detecting audio communication from a radio handset communicatively coupled with the RoIP gateway device (Col. 9 line 50-60 Radio users 49 use two-way radios with antennae 51 to communicate with the Radio Console 45. Likewise, radio users 52 use two-way radios 53 with antennae 54 to communicate with the PTT server 12 through a RoIP gateway 55. );
 determining an error in forwarding the audio communication to at least a portion of devices connected to the RoIP system (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  The first gateway has an SDR-PTT control protocol configured to send descriptions of the SDR server and the SDR server send RCRT entries from the PTT server to the SDR server create a secure message digest of a packet by a packet source to authenticate the packet by the PTT server any error status in the push-to-talk over cellular communication system.  state for the radio frequency of interest; and Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit); and sending an audio notification indicative of the error to the radio handset after determining the audio communication from the radio handset has ended (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. )..
However Walker does not explicitly disclose responsive to the detecting, buffering at least a portion of the audio communication
 Harris discloses responsive to the detecting, buffering at least a portion of the audio communication (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

(Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).

As per Claim 17 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 15, wherein the audio notification comprises a recorded message or audio tone(Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).

As per Claim 18 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 15, However Walker does not explicitly disclose wherein determining the error comprises determining audio forwarding conditions are not met
 Harris discloses wherein determining the error comprises determining audio forwarding conditions are not met (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).
.
As per Claim 19 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 15, However Walker does not explicitly disclose further determining the audio forwarding conditions are not met prior to a threshold amount of buffering has occurred.
However Walker does not explicitly disclose responsive to the detecting, buffering at least a portion of the audio communication
 Harris discloses further determining the audio forwarding conditions are not met prior to a threshold amount of buffering has occurred (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 20 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 15, wherein determining the error comprises determining, after forwarding the audio, that the audio has failed to be (Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).
However Walker does not explicitly disclose responsive to the detecting, buffering at least a portion of the audio communication
 Harris discloses further determining the audio forwarding conditions are not met prior to a threshold amount of buffering has occurred (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to (See Harris Col. 7 line 55-62 ).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468